KRUEGER, Judge.
Relator was arrested and confined in the county jail of Hidalgo County by virtue of a capias issued by the clerk of the District Court of said County, upon an indictment pending in said court, charging relator with the offense of murder with malice aforethought. After being taken into custody by the sheriff relator applied to Hon. Bryce Ferguson, Judge of said court, for a writ of habeas corpus and prayed that upon a hearing thereof he be admitted to bail in a reasonable amount. The writ was issued as prayed for and at a hearing thereof the judge remanded relator to the custody of the sheriff without the benefit of bail, from which order he has appealed to this court. We have examined the testimony adduced by the State, together with relator’s confession, and without entering upon a discussion of same we deem it only necessary to state that we regard the testimony sufficient to justify the judge’s conclusion.
*414It is therefore ordered that the order of the judge remanding relator to the custody of the sheriff without the benefit of bail be and the same is in all things affirmed.

Affirmed.

The foregoing opinion' of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.